1    David J. Kaminski, Esq., (SBN 128509)
     kaminskid@cmtlaw.com
2
     Stephen A. Watkins, Esq., (SBN 205175)
3
     watkinss@cmtlaw.com
     CARLSON & MESSER, LLP
4
     5901 West Century Boulevard, Suite #1200
     Los Angeles, CA 90045
5    Tel: (310) 242-2200
     Fax: (310) 242-2222
6
     Attorneys for Defendant,
7    VITAL ONE HEALTH PLANS DIRECT, LLC.
8

9                                UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
     DAWN DICKEY, an individual, on               Case No.: 1:18-cv-01399-DAD-BAM
12
     behalf of herself and all others similarly
13   situated,                                    STIPULATED PROTECTIVE
                                                  ORDER
14
                         Plaintiffs,
15
     v.
16

17   VITAL ONE HEALTH PLANS
     DIRECT, LLC, a Florida Limited
18
     Liability Company; and DOE
19   INDIVIDUALS, inclusive, and each of
20
     them,
                 Defendant.
21

22

23                  Defendant VITAL ONE HEALTH PLANS DIRECT, LLC ("Defendant")
24   and DAWN DICKEY ("Plaintiff"), through their respective counsel, hereby file
25   this Stipulated Protective Order as set forth below.
26

27

28   1.             PURPOSES AND LIMITATIONS
     {00112290;1}


                                             1
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No.: 1:18-cv-01399-DAD-BAM
1                   Disclosure and discovery activity in this action are likely to involve
2    production of confidential, proprietary, or private information for which special
3    protection from public disclosure and from use for any purpose other than
4    prosecuting this litigation may be warranted. Accordingly, the parties hereby
5    stipulate to and petition the court to enter the following Stipulated Protective
6    Order. The parties acknowledge that this Order does not confer blanket protections
7    on all disclosures or responses to discovery and that the protection it affords from
8    public disclosure and use extends only to the limited information or items that are
9    entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal;
12   Civil Local Rule 141 sets forth the procedures that must be followed and the
13   standards that will be applied when a party seeks permission from the court to file
14   material under seal.
15   2.             DEFINITIONS
16                  2.1   Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18                  2.2   “CONFIDENTIAL” Information or Items: information (regardless of
19    how it is generated, stored or maintained) or tangible things that qualify for
20    protection under Federal Rule of Civil Procedure 26(c).
21                  2.3   Counsel (without qualifier): Outside Counsel of Record and House
22    Counsel (as well as their support staff).
23                  2.4   Designating Party: a Party or Non-Party that designates information
24    or items that it produces in disclosures or in responses to discovery as
25    “CONFIDENTIAL.”
26                  2.5   Disclosure or Discovery Material: all items or information, regardless
27    of the medium or manner in which it is generated, stored, or maintained
28


     {00112290;1}


                                                    2
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1     (including, among other things, testimony, transcripts, and tangible things), that
2     are produced or generated in disclosures or responses to discovery in this matter.
3                   2.6   Expert: a person with specialized knowledge or experience in a
4     matter pertinent to the litigation who has been retained by a Party or its counsel to
5     serve as an expert witness or as a consultant in this action.
6                   2.7   House Counsel: attorneys who are employees of a party to this action.
7     House Counsel does not include Outside Counsel of Record or any other outside
8     counsel.
9                   2.8   Non-Party: any natural person, partnership, corporation, association,
10    or other legal entity not named as a Party to this action.
11                  2.9   Outside Counsel of Record: attorneys who are not employees of a
12    party to this action but are retained to represent or advise a party to this action and
13    have appeared in this action on behalf of that party or are affiliated with a law firm
14    which has appeared on behalf of that party.
15                  2.10 Party: any party to this action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and
17    their support staffs).
18                  2.11 Producing Party: a Party or Non-Party that produces Disclosure or
19    Discovery Material in this action.
20                  2.12 Professional Vendors: persons or entities that provide litigation
21    support services (e.g., photocopying, videotaping, translating, preparing exhibits
22    or demonstrations, and organizing, storing, or retrieving data in any form or
23    medium) and their employees and subcontractors.
24                  2.13 Protected Material: any Disclosure or Discovery Material that is
25    designated as “CONFIDENTIAL.”
26                  2.14 Receiving Party: a Party that receives Disclosure or Discovery
27    Material from a Producing Party.
28


     {00112290;1}


                                                     3
                                                                             STIPULATED PROTECTIVE ORDER
                                                                              Case No.: 1:18-cv-01399-DAD-BAM
1                   3.    SCOPE
2                   The protections conferred by this Stipulation and Order cover not only
3     Protected Material (as defined above), but also (1) any information copied or
4     extracted from Protected Material; (2) all copies, excerpts, summaries, or
5     compilations of Protected Material; and (3) any testimony, conversations, or
6     presentations by Parties or their Counsel that might reveal Protected Material.
7     However, the protections conferred by this Stipulation and Order do not cover the
8     following information: (a) any information that is in the public domain at the time
9     of disclosure to a Receiving Party or becomes part of the public domain after its
10    disclosure to a Receiving Party as a result of publication not involving a violation
11    of this Order, including becoming part of the public record through trial or
12    otherwise; and (b) any information known to the Receiving Party prior to the
13    disclosure or obtained by the Receiving Party after the disclosure from a source
14    who obtained the information lawfully and under no obligation of confidentiality
15    to the Designating Party. Any use of Protected Material at trial shall be governed
16    by a separate agreement or order.
17                  4.    DURATION
18                  Even after final disposition of this litigation, the confidentiality obligations
19    imposed by this Order shall remain in effect until a Designating Party agrees
20    otherwise in writing or a court order otherwise directs. Final disposition shall be
21    deemed to be the later of (1) dismissal of all claims and defenses in this action,
22    with or without prejudice; and (2) final judgment herein after the completion and
23    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
24    including the time limits for filing any motions or applications for extension of
25    time pursuant to applicable law.
26                  5.    DESIGNATING PROTECTED MATERIAL
27                  5.1   Exercise of Restraint and Care in Designating Material for Protection.
28    Each Party or Non-Party that designates information or items for protection under
     {00112290;1}


                                                     4
                                                                             STIPULATED PROTECTIVE ORDER
                                                                              Case No.: 1:18-cv-01399-DAD-BAM
1     this Order must take care to limit any such designation to specific material that
2     qualifies under the appropriate standards. The Designating Party must designate
3     for protection only those parts of material, documents, items, or oral or written
4     communications that qualify – so that other portions of the material, documents,
5     items, or communications for which protection is not warranted are not swept
6     unjustifiably within the ambit of this Order.
7                   Mass, indiscriminate, or routinized designations are prohibited. Designations
8     that are shown to be clearly unjustified or that have been made for an improper
9     purpose (e.g., to unnecessarily encumber or delay the case development process or
10    to impose unnecessary expenses and burdens on other parties) expose the
11    Designating Party to sanctions.
12                  If it comes to a Designating Party’s attention that information or items that it
13    designated for protection do not qualify for protection, that Designating Party
14    must promptly notify all other Parties that it is withdrawing the mistaken
15    designation.
16                  5.2   Manner and Timing of Designations. Except as otherwise provided in
17    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18    stipulated or ordered, Disclosure or Discovery Material that qualifies for
19    protection under this Order must be clearly so designated before the material is
20    disclosed or produced.
21                  Designation in conformity with this Order requires:
22                  (a) for information in documentary form (e.g., paper or electronic
23    documents, but excluding transcripts of depositions or other pretrial or trial
24    proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
25    each page that contains protected material. If only a portion or portions of the
26    material on a page qualifies for protection, the Producing Party also must clearly
27    identify the protected portion(s) (e.g., by making appropriate markings in the
28    margins).
     {00112290;1}


                                                     5
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1                   A Party or Non-Party that makes original documents or materials available
2     for inspection need not designate them for protection until after the inspecting
3     Party has indicated which material it would like copied and produced. During the
4     inspection and before the designation, all of the material made available for
5     inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
6     identified the documents it wants copied and produced, the Producing Party must
7     determine which documents, or portions thereof, qualify for protection under this
8     Order. Then, before producing the specified documents, the Producing Party must
9     affix the “CONFIDENTIAL” legend to each page that contains Protected
10    Material. If only a portion or portions of the material on a page qualifies for
11    protection, the Producing Party also must clearly identify the protected portion(s)
12    (e.g., by making appropriate markings in the margins).
13                  (b) for testimony given in deposition or in other pretrial or trial proceedings,
14    that the Designating Party identify on the record, before the close of the
15    deposition, hearing, or other proceeding, all protected testimony.
16                  (c) for information produced in some form other than documentary and for
17    any other tangible items, that the Producing Party affix in a prominent place on
18    the exterior of the container or containers in which the information or item is
19    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
20    information or item warrant protection, the Producing Party, to the extent
21    practicable, shall identify the protected portion(s).
22                  5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
23    failure to designate qualified information or items does not, standing alone, waive
24    the Designating Party’s right to secure protection under this Order for such
25    material. Upon timely correction of a designation, the Receiving Party must make
26    reasonable efforts to assure that the material is treated in accordance with the
27    provisions of this Order.
28


     {00112290;1}


                                                     6
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1                   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2                   6.1   Timing of Challenges. Any Party or Non-Party may challenge a
3     designation of confidentiality at any time. Unless a prompt challenge to a
4     Designating Party’s confidentiality designation is necessary to avoid foreseeable,
5     substantial unfairness, unnecessary economic burdens, or a significant disruption
6     or delay of the litigation, a Party does not waive its right to challenge a
7     confidentiality designation by electing not to mount a challenge promptly after the
8     original designation is disclosed.
9                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute
10    resolution process by providing written notice of each designation it is challenging
11    and describing the basis for each challenge. To avoid ambiguity as to whether a
12    challenge has been made, the written notice must recite that the challenge to
13    confidentiality is being made in accordance with this specific paragraph of the
14    Protective Order. The parties shall attempt to resolve each challenge in good faith
15    and must begin the process by conferring directly (in voice to voice dialogue;
16    other forms of communication are not sufficient) within 14 days of the date of
17    service of notice. In conferring, the Challenging Party must explain the basis for
18    its belief that the confidentiality designation was not proper and must give the
19    Designating Party an opportunity to review the designated material, to reconsider
20    the circumstances, and, if no change in designation is offered, to explain the basis
21    for the chosen designation. A Challenging Party may proceed to the next stage of
22    the challenge process only if it has engaged in this meet and confer process first or
23    establishes that the Designating Party is unwilling to participate in the meet and
24    confer process in a timely manner.
25                  6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
26    court intervention, the Designating Party shall file and serve a motion to retain
27    confidentiality under Civil Local Rule 251 (and in compliance with Civil Local
28    Rule 141, if applicable) within 21 days of the initial notice of challenge or within
     {00112290;1}


                                                   7
                                                                          STIPULATED PROTECTIVE ORDER
                                                                           Case No.: 1:18-cv-01399-DAD-BAM
1     14 days of the parties agreeing that the meet and confer process will not resolve
2     their dispute, whichever is earlier. Each such motion must be accompanied by a
3     competent declaration affirming that the movant has complied with the meet and
4     confer requirements imposed in the preceding paragraph. Failure by the
5     Designating Party to make such a motion including the required declaration within
6     21 days (or 14 days, if applicable) shall automatically waive the confidentiality
7     designation for each challenged designation. In addition, the Challenging Party
8     may file a motion challenging a confidentiality designation at any time if there is
9     good cause for doing so, including a challenge to the designation of a deposition
10    transcript or any portions thereof. Any motion brought pursuant to this provision
11    must be accompanied by a competent declaration affirming that the movant has
12    complied with the meet and confer requirements imposed by the preceding
13    paragraph.
14                  The burden of persuasion in any such challenge proceeding shall be on the
15    Designating Party. Unless the Designating Party has waived the confidentiality
16    designation by failing to file a motion to retain confidentiality as described above,
17    all parties shall continue to afford the material in question the level of protection
18    to which it is entitled under the Producing Party’s designation until the court rules
19    on the challenge.
20                  7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21                  7.1   Basic Principles. A Receiving Party may use Protected Material that is
22    disclosed or produced by another Party or by a Non-Party in connection with this
23    case only for prosecuting, defending, or attempting to settle this litigation. Such
24    Protected Material may be disclosed only to the categories of persons and under
25    the conditions described in this Order. When the litigation has been terminated, a
26    Receiving Party must comply with the provisions of section 13 below (FINAL
27    DISPOSITION).
28


     {00112290;1}


                                                   8
                                                                         STIPULATED PROTECTIVE ORDER
                                                                          Case No.: 1:18-cv-01399-DAD-BAM
1                   Protected Material must be stored and maintained by a Receiving Party at a
2     location and in a secure manner that ensures that access is limited to the persons
3     authorized under this Order.
4                   7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
5     otherwise ordered by the court or permitted in writing by the Designating Party, a
6     Receiving Party may disclose any information or item designated
7     “CONFIDENTIAL” only to:
8                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well
9     as employees of said Outside Counsel of Record to whom it is reasonably
10    necessary to disclose the information for this litigation and who have signed the
11    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
12    A;
13                  (b) the officers, directors, and employees (including House Counsel) of the
14    Receiving Party to whom disclosure is reasonably necessary for this litigation and
15    who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
16    A);
17                  (c) Experts (as defined in this Order) of the Receiving Party to whom
18    disclosure is reasonably necessary for this litigation and who have signed the
19    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                  (d) the court and its personnel;
21                  (e) court reporters and their staff, professional jury or trial consultants,
22    mock jurors, and Professional Vendors to whom disclosure is reasonably
23    necessary for this litigation and who have signed the “Acknowledgment and
24    Agreement to Be Bound” (Exhibit A);
25                  (f) during their depositions, witnesses in the action to whom disclosure is
26    reasonably necessary and who have signed the “Acknowledgment and Agreement
27    to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
28    ordered by the court. Pages of transcribed deposition testimony or exhibits to
     {00112290;1}


                                                       9
                                                                             STIPULATED PROTECTIVE ORDER
                                                                              Case No.: 1:18-cv-01399-DAD-BAM
1     depositions that reveal Protected Material must be separately bound by the court
2     reporter and may not be disclosed to anyone except as permitted under this
3     Stipulated Protective Order.
4                   (g) the author or recipient of a document containing the information or a
5     custodian or other person who otherwise possessed or knew the information.
6                   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
7     PRODUCED IN OTHER LITIGATION
8                   If a Party is served with a subpoena or a court order issued in other litigation
9     that compels disclosure of any information or items designated in this action as
10    “CONFIDENTIAL,” that Party must:
11                  (a) promptly notify in writing the Designating Party. Such notification shall
12    include a copy of the subpoena or court order;
13                  (b) promptly notify in writing the party who caused the subpoena or order to
14    issue in the other litigation that some or all of the material covered by the
15    subpoena or order is subject to this Protective Order. Such notification shall
16    include a copy of this Stipulated Protective Order; and
17                  (c) cooperate with respect to all reasonable procedures sought to be pursued
18    by the Designating Party whose Protected Material may be affected.
19                  If the Designating Party timely seeks a protective order, the Party served
20    with the subpoena or court order shall not produce any information designated in
21    this action as “CONFIDENTIAL” before a determination by the court from which
22    the subpoena or order issued, unless the Party has obtained the Designating
23    Party’s permission. The Designating Party shall bear the burden and expense of
24    seeking protection in that court of its confidential material – and nothing in these
25    provisions should be construed as authorizing or encouraging a Receiving Party in
26    this action to disobey a lawful directive from another court.
27

28


     {00112290;1}


                                                    10
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1                   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2     PRODUCED IN THIS LITIGATION
3                   (a) The terms of this Order are applicable to information produced by a
4     Non-Party in this action and designated as “CONFIDENTIAL.” Such information
5     produced by Non-Parties in connection with this litigation is protected by the
6     remedies and relief provided by this Order. Nothing in these provisions should be
7     construed as prohibiting a Non-Party from seeking additional protections.
8                   (b) In the event that a Party is required, by a valid discovery request, to
9     produce a Non-Party’s confidential information in its possession, and the Party is
10    subject to an agreement with the Non-Party not to produce the Non-Party’s
11    confidential information, then the Party shall:
12                  (1) promptly notify in writing the Requesting Party and the Non-Party that
13    some or all of the information requested is subject to a confidentiality agreement
14    with a Non-Party;
15                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
16    Order in this litigation, the relevant discovery request(s), and a reasonably specific
17    description of the information requested; and
18                  (3) make the information requested available for inspection by the Non-
19    Party.
20                  (c) If the Non-Party fails to object or seek a protective order from this court
21    within 14 days of receiving the notice and accompanying information, the
22    Receiving Party may produce the Non-Party’s confidential information responsive
23    to the discovery request. If the Non-Party timely seeks a protective order, the
24    Receiving Party shall not produce any information in its possession or control that
25    is subject to the confidentiality agreement with the Non-Party before a
26    determination by the court. Absent a court order to the contrary, the Non-Party
27    shall bear the burden and expense of seeking protection in this court of its
28    Protected Material.
     {00112290;1}


                                                    11
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1                   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2                   If a Receiving Party learns that, by inadvertence or otherwise, it has
3     disclosed Protected Material to any person or in any circumstance not authorized
4     under this Stipulated Protective Order, the Receiving Party must immediately (a)
5     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
6     best efforts to retrieve all unauthorized copies of the Protected Material, (c)
7     inform the person or persons to whom unauthorized disclosures were made of all
8     the terms of this Order, and (d) request such person or persons to execute the
9     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10    A.
11                  11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
12    OTHERWISE PROTECTED MATERIAL
13                  When a Producing Party gives notice to Receiving Parties that certain
14    inadvertently produced material is subject to a claim of privilege or other
15    protection, the obligations of the Receiving Parties are those set forth in Federal
16    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17    whatever procedure may be established in an e-discovery order that provides for
18    production without prior privilege review. Pursuant to Federal Rule of Evidence
19    502(d) and (e), the parties reach an agreement on the effect of disclosure of a
20    communication or information covered by the attorney-client privilege or work
21    product protection, as follows:
22                  If a Designating Party inadvertently discloses information in connection with
23    the pending litigation to another Party that the Designating Party thereafter claims
24    to be privileged or protected by the attorney-client privilege or attorney work
25    product protection (“Disclosed Protected Information”), the disclosure of the
26    Disclosed Protected Information shall not constitute or be deemed a waiver or
27    forfeiture of any claim of privilege or work product protection that the
28    Designating Party would otherwise be entitled to assert with respect to the
     {00112290;1}


                                                    12
                                                                           STIPULATED PROTECTIVE ORDER
                                                                            Case No.: 1:18-cv-01399-DAD-BAM
1     Disclosed Protected Information and its subject matter in this proceeding or in any
2     other federal or state proceeding.
3                   A Designating Party may assert in writing attorney-client privilege or work
4     product protection with respect to Disclosed Protected Information. The
5     Receiving Party must—unless it contests the claim of attorney-client privilege or
6     work product protection in accordance with sub-paragraph (c)—within five
7     business days of receipt of that writing, (i) return or destroy all copies of the
8     Disclosed Protected Information, and (ii) provide a certification of counsel that all
9     of the Disclosed Protected Information has been returned or destroyed. Within
10    five business days after assertion of attorney-client privilege or work product
11    protection with respect to Disclosed Protected Information, the Designating Party
12    must produce a privilege log with respect to the Disclosed Protected Information.
13                  12.   MISCELLANEOUS
14                  12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15    person to seek its modification by the court in the future.
16                  12.2 Right to Assert Other Objections. By stipulating to the entry of this
17    Protective Order no Party waives any right it otherwise would have to object to
18    disclosing or producing any information or item on any ground not addressed in
19    this Stipulated Protective Order. Similarly, no Party waives any right to object on
20    any ground to use in evidence of any of the material covered by this Protective
21    Order.
22                  12.3 Filing Protected Material. Without written permission from the
23    Designating Party or a court order secured after appropriate notice to all interested
24    persons, a Party may not file in the public record in this action any Protected
25    Material. A Party that seeks to file under seal any Protected Material must comply
26    with Civil Local Rule 141. Protected Material may only be filed under seal
27    pursuant to a court order authorizing the sealing of the specific Protected Material
28    at issue. If a Receiving Party's request to file Protected Material under seal
     {00112290;1}


                                                   13
                                                                          STIPULATED PROTECTIVE ORDER
                                                                           Case No.: 1:18-cv-01399-DAD-BAM
1        pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party
2        may file the information in the public record pursuant to Civil Local Rule 141
3        unless otherwise instructed by the court.
4                   13.   FINAL DISPOSITION
5                   Within 60 days after the final disposition of this action, as defined in
6        paragraph 4, counsel for Defendant will maintain all Protected Material for five
7        years. As used in this subdivision, “all Protected Material” includes all copies,
8        abstracts, compilations, summaries, and any other format reproducing or capturing
9        any of the Protected Material. Notwithstanding this provision, Counsel are entitled
10       to retain an archival copy of all pleadings, motion papers, trial, deposition, and
11       hearing transcripts, legal memoranda, correspondence, deposition and trial
12       exhibits, expert reports, attorney work product, and consultant and expert work
13       product, even if such materials contain Protected Material. Any such archival
14       copies that contain or constitute Protected Material remain subject to this
15       Protective Order as set forth in Section 4 (DURATION).
16

17

18

19

20                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
     Dated: March 29, 2019                           KRISTENSEN WEISBERG, LLP
22

23                                                    /s/ John P. Kristensen
                                                     Attorneys for Plaintiff,
24
                                                     DAWN DICKEY1
25

26

27   1   Using John Kristensen’s name as authorized on March 28, 2019. L.R. 131(d).
28


     {00112290;1}


                                                    14
                                                                            STIPULATED PROTECTIVE ORDER
                                                                             Case No.: 1:18-cv-01399-DAD-BAM
1

2    Dated: March 29, 2019   CARLSON & MESSER LLP
3
                              /s/ David J. Kaminski
4
                             Attorneys for Defendant,
5                            VITAL ONE HEALTH CARE
6
                             PLANS DIRECT, LLC

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00112290;1}


                             15
                                              STIPULATED PROTECTIVE ORDER
                                               Case No.: 1:18-cv-01399-DAD-BAM
1
                                                 EXHIBIT A
                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2

3
     I, _____________________________ [print or type full name], of _________________
4
     [print or type full address], declare under penalty of perjury that I have read in its entirety
5
     and understand the Stipulated Protective Order that was issued by the United States
6
     District Court for the Eastern District of California on [date] in the case of Dawn Dickey
7
     v. Vital One Health Plans Direct, LLC, Case No. 1:18-cv-01399-DAD-BAM.
8
                    I agree to comply with and to be bound by all the terms of this Stipulated
9
     Protective Order and I understand and acknowledge that failure to so comply could
10
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11
     that I will not disclose in any manner any information or item that is subject to this
12
     Stipulated Protective Order to any person or entity except in strict compliance with the
13
     provisions of this Order.
14
                    I further agree to submit to the jurisdiction of the United States District Court for
15
     the Eastern District of California for enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action. I
17
     hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and telephone
19
     number] as my California agent for service of process in connection with this action or
20
     any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23

24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28


     {00112290;1}


                                                       16
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                  Case No.: 1:18-cv-01399-DAD-BAM
1                                                       ORDER
2                   The Court adopts the stipulated protective order submitted by the parties. The parties are
3    advised that pursuant to the Local Rules of the United States District Court, Eastern District of
4
     California, any documents subject to this protective order to be filed under seal must be
5
     accompanied by a written request which complies with Local Rule 141 prior to sealing. The party
6
     making a request to file documents under seal shall be required to show good cause for documents
7
     attached to a non-dispositive motion or compelling reasons for documents attached to a dispositive
8
     motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)
9
     days of any approved document filed under seal, the party shall file a redacted copy of the sealed
10
     document. The redactions shall be narrowly tailored to protect only the information that is
11
     confidential or was deemed confidential. Also, the parties shall consider resolving any dispute
12
     arising under this protective order according to the Court’s informal discovery dispute procedure.
13

14
     IT IS SO ORDERED.
15

16         Dated:         April 2, 2019                             /s/ Barbara   A. McAuliffe                _
                                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


     {00112290;1}


                                                        17
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                    Case No.: 1:18-cv-01399-DAD-BAM
